Title: Central College Board of Visitors to James P. Preston, 6 January 1818
From: Central College Board of Visitors,Jefferson, Thomas,Monroe, James,Madison, James,Watson, David,Cocke, John Hartwell,Cabell, Joseph Carrington
To: Preston, James Patton


                    
                        Sir
                        DecJan. 6. 1817 1818.
                    
                    The late Governor of the Commonwealth having thought proper to confide to us the office of Visitors of the Central College near Charlottesville, under an act of the legislature, establishing as it’s patron, the Governor for the time being, we deem it our duty to report to you our proceedings under that appointment, with the progress & prospects of that institution.
                    The want of a seminary of general science in a healthy part of our country, and nearly central to it’s population, so long felt by our citizens, and so earnestly and extensively desired, produced an  expectation, that an establishment so located, and with views entirely general, might meet the wishes of the different parts of the state, and be carried into effect in an useful degree, by individual & voluntary contributions. the neighborhood of Charlottesville was thought to unite prominent advantages for such an establishment. that situation was therefore proposed; and in order to divest it of all local character and controul, and to place it’s direction under the will of those who represent us all, the legislature was petitioned to vest it’s patronage in the Governor of the Commonwealth, annually elected by themselves, and to commit to Visitors, to be named by him from time to time, it’s entire and exclusive direction. these functions having been accordingly accepted, the subscribers were named as Visitors, to carry into execution the views so contemplated. papers for voluntary subscriptions were circulated in different parts of the state, and with more or less success, in proportion it would seem, as the object and government were correctly seen, to be of a  general character; or erroneously viewed as merely local. for it is not to be supposed that on the abstract proposition, of a cent general and central establishment, for finishing the instruction of youth, begun in local institutions, the contributions of any one part of the state would have been less liberal than those of others.
                    As soon as it was percieved that the contributions, altho partial, would be sufficient for an establishment which should embrace the most useful sciences, to a desirable extent, the Visitors assembled and commenced their duties. they adopted a scale, accomodated in the first instance, to the present prospect of funds, but capable of being enlarged indefinitely to any extent, to which more general efforts may hereafter advance them. they purchased at the distance of a mile from Charlottesville, and for the sum of 1518.75 Dollars 200. acres of land, on which was an eligible site for the College, high, dry, open, furnished with good water, & nothing in it’s vicinity which could threaten the health of the students. instead of constructing a single & large edifice, which might have exhausted their funds and left nothing or too little for other essential expences, they thought it better to erect a small and separate pavilion building or pavilion, for each professor they should be able to employ, with an apartment for his lectures, and others for his own accomodation, connecting these pavilions by a range of Dormitories, capable each of lodging two students only, a provision deemed important towards the preservation of their morals. equally friendly to study as to morals. & order. this plan offered the further advantages of greater security against fire and infection, of extending the buildings in equal pace with the funds, and of adding to them indefinitely hereafter, with the indefinite progress of contributions, private or public: and it gave to the whole, in form and effect, the character of an Academical village., rather than that of a monastic institution workmen were immediately engaged to commence the first pavilion: but the season being advanced, it will not be finished till the ensuing spring, when one or two others will be begun, together with the contiguous ranges of dormitories, two or three sets of 20 for each pavilion, & sufficient consequently for the accomodation of 120 from  to from 80 to 120 students. these we count on finishing in the course of the ensuing summer & autumn, and to provide within the same period, either at home or from abroad, professors of distinction in their respective lines of science, such as may give eminence to the character of the institution, & offer to our youth at home, the instruction they have so long believed it necessary to seek abroad. for which few have been able to send them abroad, & many could have afforded to give them at home.   Our  present prospects how-
                    We cannot expect however, from private contributions, to look beyond a single Professor for each of the four great departments of Language, Mathematical, Physiological, & Ideological sciences. the subscription papers already returned amount to 38,297.86 35,102.D. to which are to be added 3195.86 the proceeds of the sales of glebes in the county of Albemarle; this application of those antient acquisitions being thought most analogous to the their original objects of these antient acquisitions, & equally for the benefit of all interested in them. to these sums, making together 38,297. D 86 C particular papers, of which we have information, altho’ not returned, will add about 8000.D. enabling us to count with safety on 46, or 47,000.D. other papers are still out, of which we have no information, but which we trust will make further, and sensible additions to our stock. these monies however being payable in 4. annual instalments only, & the nature of the institution recommending it’s being brought into effect at once, as far as the funds will go, they will be lessened by the discounts requisite for that purpose.
                    In proceeding to apply our funds, we suppose that each Pavilion for a Professor, with it’s appendage of 20. Dormitories, will cost about 7000.D. that, for a salary of 500.D. to be given to a Professor of Languages, besides his tuition fees, a deposit must be made in the funds of the state, or in some other safe funds, of 8333⅓ D: and for a salary of 1000.D. besides tuition fees, to each of the other Professors, a deposit of 16,666⅔ D. from the interest of which sums the salaries of the professors may be permanently secured, so that whatever our funds enable us once to establish, may be established for ever, and secured securely guarded from the danger of future failure deficiencies: and we cherish the hope that with the progress of time, & of the a sense of the value of such an institution, progressive liberalities may make further additions, equally permanent, until the institution shall become worthy the station of our state in the scale of it’s confederates, & of the nations of the world.
                    These premisses shew that our funds, already certain, will enable us to establish, during the ensuing season, two professorships only, with their necessary buildings, & to erect the pavilion, and, if the outstanding subscription papers fulfill our hopes, the dormitories also, for a 3d depending for his salary, as well as for salary & buildings for a 4th on future and unassured donations.
                    andAnd even with four professorships, there must be on each, such an accumulation of sciences, branches of the same department, as cannot be sufficiently taught by a single professor. to do this as it should be done, to give all it’s developements to every useful branch of all the departments, and in the highest degree to which each has been already carried, would require a greatly increased number of Professors, & funds far beyond what can be expected from individual contributions. to this the resources at the command of the legislature would alone be adequate: and we are happy to see that among the cares for the general good, which their station, and the confidence of their fellow citizens have made incumbent on them, this great political & moral want has not been overlooked. by a Bill of the last session, passed by one branch, and printed by the other for public consideration, a disposition appears to go into a system of general education, of which a single University, for the use of the whole state, is to be a component part. a purpose so auspicious to the future destinies of our country, which would bring such a mass of mind into activity for it’s welfare, cannot be contemplated without kindling the warmest affections for the land of our birth, with an animating prospect into it’s future history. well directed education improves the morals, enlarges the mind, enlightens the councils & instructs the industry, and advances the power, the prosperity & the happiness of a nation. but it is not for us to suggest the high considerations which their peculiar situation will naturally present to the minds of our lawgivers, encouraging a pursuit of such incalculable effect: nor would it be within the limits of our dutiful respect to them, to add reasonings or inducements to their better understandings of what will be wise and profitable for our country. but observing that in the bill presented to public consideration, a combination of private with public contributions has been contemplated, and considering such an incorporation as compleatly fulfilling the view of our institution, we undertake to declare, that if the legislature shall think proper to proceed to the establishment of an University, and to adopt for it’s location the site of the Central College, we are so certain of the approbation of those for whom we act, that we may give safe assurance of the ready transfer to the state of all the property & rights of the Central College, in possession or in action, towards the establishment of such an university, and under such laws and provisions, as the legislature shall be pleased to establish: and that we ourselves shall be ready to deliver over our charge to such successors or such other organisation as the legislature shall be pleased to ordain, & with increased confidence of it’s success under their care.
                    If the relations, Sir, in which your Excellency stands you stand with the legislature of our country, and with this institution, shall in your judgment render it proper, we request that this declaration may be placed before that honorable body in such form as you think best and with the assurance of our entire and dutiful respectful submission to their will. to Y. Ecy we tender the particular & high respect & consideration with which we have the honor to be Etc.
                 